DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “interfacing” in “the conductive via includes a top surface interfacing with the top electrode”of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, claim 15 recites: “the conductive via includes a top surface interfacing with the top electrode”; however, no such interfacing was described in the original application.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 8, 9, 16 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, 15, 16 and 20 of U.S. Patent No. 11,024,797 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because said claims of the present invention is a broader version or an obvious combination of elements of said claims of the above-identified U.S. Patent(s) with similar intended scope.

Application Claims

Patent Claims
1. A device comprising:

1. A device comprising:
 a bottom electrode;

 a bottom electrode having a top surface;
 a conductive via disposed over the bottom electrode;

 a tapered conductive via disposed over the bottom electrode, the tapered conductive via having a first tapered sidewall and an opposing second tapered sidewall and a top surface extending from the first tapered sidewall to the second tapered sidewall;
 a stack of magnetic tunneling junction (MTJ) layers that includes a first portion disposed directly on the conductive via and a second portion disposed directly on the bottom electrode, wherein the first portion of the stack of the MTJ layers is discontinuous with respect to the second portion of the stack of the MTJ layers;

 a stack of magnetic tunneling junction (MTJ) layers that includes a first portion disposed directly on the top surface of the conductive via and a second portion disposed directly on the top surface of the bottom electrode, wherein the first portion of the stack of the MTJ layers is discontinuous with respect to the second portion of the stack of the MTJ layers;
 a top electrode disposed over the stack of the MTJ layers;

 a top electrode disposed directly over the first portion of the stack of the MTJ layers and directly over the second portion of the stack of the MTJ layers; and
 and a dielectric layer extending continuously from the top electrode to the second portion of the stack of the MTJ layers.

 a dielectric layer extending continuously from the top electrode to a top surface of the second portion of the stack of the MTJ layers.



8. A device comprising:

8. A device comprising:
 a bottom electrode;

 a bottom electrode having a top surface;
 a conductive via disposed directly on the bottom electrode; and

 a tapered conductive via disposed directly on the top surface of the bottom electrode, the tapered conductive via having a first tapered sidewall and an opposing second tapered sidewall and a top surface extending from the first tapered sidewall to the second tapered sidewall, the conductive via including an upper portion disposed over a lower portion such that the upper portion of the conductive via is wider than the lower portion of the conductive via;
 a stack of magnetic tunneling junction (MTJ) layers that includes a first portion disposed directly on the conductive via, a second portion disposed directly on the bottom electrode on a first side of the conductive via and a third portion disposed directly on the bottom electrode on a second side of the conductive via that is opposite the first side, wherein the first, second and third portions of the stack of the MTJ layers are discontinuous with respect to each other.

 a stack of magnetic tunneling junction (MTJ) layers that includes a first portion disposed directly on the top surface of the conductive via, a second portion disposed directly on the top surface of the bottom electrode on a first side of the conductive via and a third portion disposed directly on the top surface of the bottom electrode on a second side of the conductive via that is opposite the first side, wherein the first, second and third portions of the stack of the MTJ layers are discontinuous with respect to each other; and
 

 a top electrode disposed directly over the first, second and third portions of the stack of the MTJ layers.



9. The device of claim 8, wherein the first portion, the second portion and the third portion of the stack of the MTJ layers include the same material layers.

15. The device of claim 8, wherein each of the first, second and third portions of the stack of the MTJ layers includes a seed layer, a pinned layer, a barrier layer, a free layer and a cap layer.



16. A device comprising:

16. A device comprising:
 a bottom electrode;

 a bottom electrode having a top surface;
 a conductive via extending from the bottom electrode to a first height above the bottom electrode;

 a conductive via extending from the top surface of the bottom electrode to a first height above the bottom electrode, wherein the width of the conductive via decreases towards to the bottom electrode;
 a stack of magnetic tunneling junction (MTJ) layers that includes a first portion disposed directly on the conductive via and a second portion disposed directly on the bottom electrode, the second portion of the stack of the MTJ layers extending to a second height above the bottom electrode, the second height being different than the first height; and

 a stack of magnetic tunneling junction (MTJ) layers that includes a first portion disposed directly on the conductive via and a second portion disposed directly on the top surface of the bottom electrode, the second portion of the stack of the MTJ layers extending to a second height above the bottom electrode, the second height being less than the first height; and
 a dielectric layer disposed directly on the first and second portions of the stack of the MTJ layers such that the dielectric layer isolates the first and second portions of the stack of the MTJ layers from each other.

 a dielectric layer disposed directly on the first and second portions of the stack of the MTJ layers such that the dielectric layer isolates the first and second portions of the stack of the MTJ layers from each other.



19. The device of claim 16, wherein the second portion of the stack of the MTJ layers is wider than the first portion of the stack of the MTJ layers.

20. The device of claim 16, wherein the first portion of the stack of the MTJ layers has a first length and the second portion of the stack of the MTJ layers has a second length that is greater than the first length.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-6, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haq et al. U.S. Patent 10,069,064 B1 (the ‘064 reference).
The reference discloses in Figs. 9, 10s and related text a device as claimed.
Referring to claim 1, the ‘064 reference discloses a device comprising:
 a bottom electrode (bit line, not shown, col. 5, lines 5-8, col. 1, lines 40-45: “…resistance of a MTJ cell is measured by powering the corresponding transistor which flows current from a bit line through the MTJ to a source line or vice versa);
 a conductive via (35/36, col. 4, lines 60-65) disposed over the bottom electrode (bit line);
 a stack of magnetic tunneling junction (MTJ) layers (41-46) that includes a first portion (47) disposed directly on the conductive via (35/36) and a second portion (49) disposed directly on the bottom electrode (paragraph bridging cols. 5 and 6), wherein the first portion (47) of the stack of the MTJ layers is discontinuous with respect to the second portion (49) of the stack of the MTJ layers;
 a top electrode (not shown, col. 9, lines 30-39) disposed over the stack of the MTJ layers (~47/49);
 and a dielectric layer (80, col. 6, lines 1-5, col. 9, lines 30-39) extending continuously from the top electrode (not shown) to the second portion (49) of the stack of the MTJ layers.
Referring to claim 2, the reference further discloses that the conductive via (35/36) includes a top portion (36) and a bottom portion (35), wherein the top portion (36) is wider than the bottom portion (35).
Referring to claim 3, Fig. 9 depicts that the conductive via (35/36) includes a top portion (36) and a bottom portion (35), wherein the top portion (36) is closer to the second portion (49) of the stack of the MTJ layers than the bottom portion (35).
Referring to claim 4, in the cross-sectional view of Fig. 9, the stack of the MTJ layers includes a third portion (49) disposed directly on the bottom electrode (not-shown bit line), wherein the second portion (49) of the stack of the MTJ layers is disposed on a first side of the conductive via (35/36) and the third portion of the stack of the MTJ layer is disposed on a second side of the conductive via, the second side being opposite the first side.
Referring to claim 5, for the device detailed above for claim 4, Fig. 9 depicts that the third portion (49) of the stack of the MTJ layers is discontinuous with respect to the first portion (47) of the stack of the MTJ layers.
Referring to claim 6, for the device detailed above for claim 4, Fig. 9 depicts that the dielectric layer (80) extends continuously from the top electrode (not shown) to the third portion (49) of the stack of the MTJ layers.
Referring to claim 16 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a device comprising:
 a bottom electrode (bit line);
 a conductive via (35/36) extending from the bottom electrode (bit line) to a first height above the bottom electrode;
 a stack of magnetic tunneling junction (MTJ) layers (41-46) that includes a first portion (47) disposed directly on the conductive via (35/36) and a second portion (49) disposed directly on the bottom electrode (bit line), the second portion (49) of the stack of the MTJ layers extending to a second height above the bottom electrode, the second height being different than the first height (see Figs. 9 and 10s); and
 a dielectric layer (80) disposed directly on the first and second portions (47, 49) of the stack of the MTJ layers such that the dielectric layer (80) isolates the first and second portions (47, 49) of the stack of the MTJ layers from each other.
Referring to claim 17, the reference further discloses that each of the first and second portions (47, 49) of the stack of the MTJ layers (41-46) includes a seed layer (41), a pinned layer (42), a barrier layer (43), a free layer (44) and a cap layer (45) (col. 5, lines 9-15).
Referring to claim 18, in the cross-sectional view of Fig. 9, the stack of the MTJ layers further includes a third portion (49) disposed directly on the bottom electrode, the third portion (49)  of the stack of the MTJ layers extending to a third height above the bottom electrode, the third height being different than the first height; and 
wherein the dielectric layer (80) is further disposed directly on the third portion (49) of the stack of the MTJ layers such that the dielectric layer (80) isolates the first, second and third portions (47, 49, 49) of the stack of the MTJ layers from each other. 
Referring to claim 20, the reference further discloses that the dielectric (80) includes a first segment (not labeled) extending from the first portion (47) of the stack of the MTJ layers to the second portion (49) of the stack of the MTJ layers, the first segment having a first width, and wherein the dielectric (80) includes a second segment (not labeled) extending from the first portion of the stack of the MTJ layers to the second portion of the stack of the MTJ layers, the second segment having a second width that is different than the first width (see Fig. 9).

7.	Claims 1-6, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koike et al. U.S. Patent Application Publication 20190096461 A1 (the ‘461 reference).
The reference discloses in Figs. 6, 7 and related text a device as claimed.
Referring to claim 1, the ‘461 reference discloses a device comprising:
 a bottom electrode (word line WL, para [61], (paragraph(s) [0061]));
 a conductive via (contact plug CP1, para [101]) disposed over the bottom electrode (WL);
 a stack of magnetic tunneling junction (MTJ) layers that includes a first portion (200B, para [95]) disposed directly on the conductive via (CP1) and a second portion (200A) disposed directly on the bottom electrode (WL), wherein the first portion (200B) of the stack of the MTJ layers is discontinuous with respect to the second portion (200A) of the stack of the MTJ layers;
 a top electrode (bit line BL, para [96]) disposed over the stack of the MTJ layers (~47/49);
 and a dielectric layer (93/92, para [101], [108]) extending continuously from the top electrode (BL) to the second portion (200A) of the stack of the MTJ layers.
Referring to claim 2, the reference further discloses that the conductive via (CP1) includes a top portion (not labeled) and a bottom portion (not labeled), wherein the top portion is wider than the bottom portion.
Referring to claim 4, Figs. 6, 7 further depict that the stack of the MTJ layers includes a third portion (another 200A) disposed directly on the bottom electrode (WL), wherein the second portion (200A) of the stack of the MTJ layers is disposed on a first side of the conductive via (CP1) and the third portion (the another 200A) of the stack of the MTJ layer is disposed on a second side of the conductive via, the second side being opposite the first side.
Referring to claim 5, for the device detailed above for claim 4, Figs. 6, 7 depicts that the third portion (the another 200A) of the stack of the MTJ layers is discontinuous with respect to the first portion (200B) of the stack of the MTJ layers.
Referring to claim 6, for the device detailed above for claim 4, Figs. 6, 7 depict that the dielectric layer (93/92) extends continuously from the top electrode (BL) to the third portion (the another 200A) of the stack of the MTJ layers.
Referring to claim 7, Fig 7 depicts that the top electrode (BL) extends continuously over the first, second and third portions (200B, 200A, 200A) of the stack of the MTJ layers.
Referring to claim 8 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a device comprising:
 a bottom electrode (WL);
 a conductive via (CP1) disposed directly on the bottom electrode (WL); and
 a stack of magnetic tunneling junction (MTJ) layers that includes a first portion (200B) disposed directly on the conductive via (CP1), a second portion (200A) disposed directly on the bottom electrode (WL) on a first side of the conductive via (CP1) and a third portion (another 200A) disposed directly on the bottom electrode (WL) on a second side of the conductive via that is opposite the first side, wherein the first, second and third portions (200B, 200A, 200A) of the stack of the MTJ layers are discontinuous with respect to each other.
Referring to claim 9, the reference further discloses that the first portion (200B), the second portion (200A) and the third portion (200A) of the stack of the MTJ layers include the same material layers (208, 201, 203, 202, 209, para [95] and see Fig. 4).
Referring to claim 10, Figs. 6, 7 further depict that the conductive via (CP1) has a tapered sidewall surface extending from a top surface of the conductive via (CP1) to a bottom surface of the conductive via.
Referring to claim 12, the reference further discloses:
a top electrode layer (BL, para [96]); and 
a dielectric layer (93/92, para [101], [108]), the dielectric layer (93/92) interfacing with the bottom electrode (WL), the first portion (200B) of the stack of the MTJ layers, the second portion (200A) of the stack of the MTJ layers, the third portion (200A) of the stack of the MTJ layers, the conductive via (CP1) and the top electrode (BL).
Referring to claim 13, Figs. 6, 7 depict that a top surface of the second portion (200A) of the stack of the MTJ layers is positioned at a first level, wherein a top surface of the third portion (the another 200A) of the stack of the MTJ layers is positioned at the first level, and wherein a top surface of the first portion (200B) of the stack of the MTJ layers is positioned at a second level, the second level being further away from the bottom electrode (WL) than the first level. 
Referring to claim 14, Fig. 7 depicts a top electrode (BL, para [96]) disposed directly on the first portion (200B) of the stack of the MTJ layers and extending over the second and third portions (200A, 200A) of the stack of the MTJ layers.

Allowable Subject Matter
8.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a device with all limitations as recited in claim 11, which may be characterized in that the first portion of the stack of MTJ layers has a first width, that a top surface of the conductive via has a second width that is the same as the first width, and in that a bottom surface of the conductive via has a third width that is different than the second width.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


10-19-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818